Citation Nr: 0107557	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-25 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date, prior to February 16, 1994, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1969.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision in November 1998.  At 
that time, the RO granted service connection for PTSD 
effective February 16, 1994.


FINDINGS OF FACT

1.  The veteran served on active duty from June 1966 to July 
1969.

2.  On February 16, 1994, the veteran first filed a claim of 
entitlement to service connection for PTSD.

3.  In a rating decision of November 1998, the RO granted 
service connection for PTSD evaluated at 100 percent 
disabling effective February 16, 1994, date of receipt of 
claim.

4.  The VA treatment records that mentioned PTSD in 1993, 
received at the RO after February 16, 1994 in connection with 
a claim for service connection for PTSD, may not be 
reasonably viewed as indicating an intention to apply for 
service connection for PTSD and thus did not present an 
informal claim on that date.


CONCLUSION OF LAW

The criteria for an effective date, prior to February 16, 
1994, for a grant of entitlement to service connection for 
PTSD, have not been met. 38 U.S.C.A. 
§ 5110, (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4.114 Stat. 2096) (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from June 1966 to July 
1969.

Service connection is established for chronic hepatitis 
effective from March 16, 1970.

On February 16, 1994, the veteran first filed a claim of 
entitlement to service connection for PTSD.

In a rating decision of November 1998, the RO granted service 
connection for PTSD evaluated at 100 percent disabling 
effective February 16, 1994, date of receipt of claim.

The evidence considered by the RO consisted of the veteran's 
service medical records and pertinent postservice VA medical 
records first showing a confirmed diagnosis of PTSD on a VA 
psychiatric clinical record dated February 8, 1993. 

A VA hospital summary shows he was admitted to the hospital 
on December 7, 1993 for the substance abuse program and 
following treatment was transferred on February 7, 1994 to 
the PTSD unit for treatment of PTSD through May 13, 1994.


Preliminary Matters

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 Veterans Claims Assistance Act of 2000 (November 
9, 2000; 114 Stat. 2096) to be codified at 38 U.S.C.A. 
§ 5103(a).  This law eliminates the well-grounded requirement 
and amplifies the duty to notify and assist.  Its enactment, 
together with that of S. 1402, repeals the "McCain 
Amendment." 


The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The law further provides that the Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  


The notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. § 
5103A(b)(1), (2).  The law further states that whenever the 
Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c), 
the efforts to obtain those records shall continue until the 
records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  


An examination is deemed "necessary" if the evidence of 
record (lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(d).  

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, alters former 38 U.S.C.A. 
§ 5107, and now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  

When there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5107.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).


Although the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000,
the Board may proceed to issue a decision at this time with 
respect to the issue on appeal.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim.  Accordingly, the Board 
finds that the appellant is not prejudiced by the Board 
entering a decision on the merits since remanding this case 
would be superfluous and serve no useful purpose.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that a variety of extensive medical records 
has been associated with the veteran's claims folder.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claim as cited above at this 
time.  

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the Veterans Claims Assistance Act of 2000.


Criteria

The effective date of an award based on an original claim for 
compensation will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year of separation from service; otherwise, the effective 
date will be the date of claim, or date entitlement arose, 
whichever is later. 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim. (b) A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication, was written. (c) When a claim has been filed 
which meets the requirements of 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. 3.155.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
(38 U.S.C.A. § 5101(a)).  A claim by a veteran for 
compensation may be considered to be a claim for pension; and 
a claim by a veteran for pension may be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the claimant specifically elects the lesser benefit.  
38 C.F.R. 3.151.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated. 38 C.F.R. 3.160.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later. A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.



(b) Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer, of the 
Department of Veterans Affairs or physician designee.  38 
C.F.R. 3.157.

Upon request made in person or in writing by any person 
applying for benefits under the laws administered by the 
Department of Veterans Affairs, the appropriate application 
form will be furnished.  38 C.F.R. 3.150.


Analysis

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
5110(a) and 38 C.F.R. 3.400 and provide that the effective 
date for disability compensation based on direct service 
connection shall be the later of the date of receipt of claim 
or the date entitlement arose.

The basis for the February 1994 effective date selected by 
the RO is readily apparent from the record.  There is simply 
no pertinent communication from the veteran in the claims 
folder before the February 16, 1994 claim.

The RO has granted service connection from February 16, 1994, 
and the Board has noted the veteran's contentions seeking an 
earlier effective date.  In essence, it is contended that 
under 38 C.F.R. § 3.155 the veteran should receive an 
effective date in 1993 based on VA medical records referring 
to PTSD rather than in February 1994 as determined by the RO.  

It is shown that on receipt of the veteran's correspondence 
in February 1994, the claim was continuously prosecuted 
culminating with the favorable RO decision.

The Board notes the discussion in Norris v. West, 12 Vet. 
App. 413, 420-21 (1999) that current evidence actually or 
constructively of record could, in certain circumstances, 
establish a reasonably raised, informal claim.  

Although VA records that mentioned PTSD were received, no 
claim regarding PTSD had been made until February 1994 and, 
in the Board's opinion, none earlier could be reasonably 
inferred.  In essence, there is no basis to find a pending 
claim in view of the record

The Board believes that 38 C.F.R. 3.155 does not benefit the 
appellant.  This regulation defines an informal claim as any 
communication or action indicating intent to apply for one or 
more benefits.  

There is no indication from the 1993 VA clinical records that 
the appellant was seeking a benefit in relation to PTSD.  
Although a claimant need not identify the benefit sought with 
specificity, some intent on the part of the veteran to seek 
benefits must be shown.  See Brannon v. West, 12 Vet. App. 
32, 34-35 (1998)(Mere presence of medical evidence in the 
record concerning a psychiatric condition did not establish 
an intent on the part of the veteran to seek service 
connection for a psychiatric condition; rather, the veteran 
is required to assert the claim expressly or impliedly.)

Moreover, under 38 C.F.R. §  3.157 the date of a VA report of 
examination or hospitalization maybe the date of a claim for 
increase or to reopen.  However, because a formal claim for 
PTSD had not been allowed or disallowed prior to the 1994 
correspondence, these records may not be accepted as informal 
claims under 38 C.F.R. §  3.157.

Under the facts of this case there is no indication that the 
veteran filed an informal claim or sought compensation 
benefits in relation to his PTSD until his application in 
February 1994.  Consequently, the record does not allow for 
an earlier effective date for VA compensation in this case 
based on a pending claim.  Accordingly, the Board finds that 
the effective date of February 16, 1994, as determined by the 
RO is correct. 


ORDER

Entitlement to an effective date, prior to February 16, 1994, 
for a grant of service connection benefits for PTSD, is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

